       Case 2:13-cv-01776-BMS Document 59 Filed 09/24/19 Page 1 of 2




                       IN THE UNITED ST ATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA, et al., ex rel.
CHARLES STRUNCK, et al.,

                      Plaintiffs,

               v.                                          : Civil Action No. 12-CV-0175

MALLINCKRODT ARD LLC.
(f/k/a Mallinckrodt ARD, Inc.;
f/k/a Questcor Pharmaceuticals, Inc.),

                      Defendant.

UNITED STATES OF AMERICA, et al.,£.! rel.
SCOTT CLARK,

                      Plaintiffs_,

              v.
                                                           : Civil Action No.13-CV-1776
MALLINCKRODT ARD LLC.
(f/k/a Mallinckrodt ARD, Inc.;
f/k/a Questcor Pharmaceuticals, Inc.),

                      Defendant.


                                     [}~]ORDER
       Pursuant to Federal Rule of Civil Procedure 4l(a) and the qui tam provisions of the False

Claims Act, 31 U.S.C. § 3730(b)(l), and pursuant to the terms and conditions of the September

3, 2019 settlement agreement among the Cnited States, Relators Charles Strunck and Lisa Pratta,
                                                                               I
Rclator Scott Clark, (collectively the "Relators") and Defendant Mallinckrodt A~~.D LLC,

formerly known as Questcor Pharmaceuticals, Inc. ("Mallinckrodt") ("Settleme~ Agreement"),
                                                                               I
          Case 2:13-cv-01776-BMS Document 59 Filed 09/24/19 Page 2 of 2




the parties have filed a Joint Notice of Partial Settlement and Stipulation of Dismissal. Upon

consideration of the Stipulation and the papers on file in these consolidated actions:

     I) Each Relator's action with respect to the Covered Conduct, as that term is defined in the

         Settlement Agreement, is dismissed with prejudice;

    2) The remainder of each Relator's action is dismissed with prejudice as to each respective

         Relator but without prejudice as to the United States, except that:

              a. no part of any Relator's action as to the allegations contained in the United States'

                   Complaint in Intervention is dismissed; and

              b. Relator Clark's employment claims (retaliation in violation of 31 U.S.C. §

                   3730(h) and Oregon state law) are dismissed without prejudice ; apd

    3) No part of the United       S~tes   Complaint in Intervention, or any liability related to

         Excluded Acthar Claims, as that term is defined in the Settlement Agreement, is

         dismissed.



         IT IS SO ORDERED, .

         This   ;,t_~     day of September, 2019.




                                                    HONORABLE BERLE M. SCHILLER
                                                    Judge, United States District Court




                                                       2
! 303989-WASSR02A - MSW
